NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted January 5, 2022 *
                               Decided January 6, 2022

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 20-3344

TED KNOX,                                      Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Southern District of Illinois.

      v.                                       No. 17-CV-494-DWD

ANGELA WALTER and WEXFORD                      David W. Dugan,
HEALTH SOURCES, INC.,                          Judge.
    Defendants-Appellees.

                                      ORDER

      Ted Knox, an Illinois inmate, appeals the entry of summary judgment on his
medical deliberate-indifference claims against a prison nurse and Wexford Health
Sources, Inc., the prison’s private health care provider. We affirm.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3344                                                                      Page 2

       Knox, who is housed at Menard Correctional Center, asserts that he sustained
injuries—cuts on his wrist, pain and swelling in his neck and shoulders, and general
feelings of lightheadedness and dizziness—during a tactical unit’s shakedown of his
cell house. Several days later, when the facility was on lockdown, Knox submitted
medical request slips to the healthcare unit requesting treatment. Angela Walter, a
prison nurse, evaluated Knox in his cell and noted that his blood pressure was elevated.
As for his reports of a painful neck and shoulder, she saw no swelling, weakness, or
numbness, but she put in an order for ibuprofen (which he says he never received).
Knox testified that his request for a transfer to the healthcare unit was denied because
the prison was on lockdown.

      Four days later, Walter evaluated Knox in his cell again. She recorded that his
blood pressure continued to be high, so she referred him for a blood pressure
evaluation as soon as the lockdown was lifted.

       Knox received no medical treatment until the lockdown ended a month later,
when he was evaluated by a physician at the healthcare unit. At that visit, the doctor
ordered a series of blood-pressure checks and gave him ibuprofen and bandages for his
wrist injuries. When Knox complained to the doctor about the delay in treatment, the
doctor replied that prisoners were not allowed to receive treatment during a lockdown.

       Knox brought deliberate-indifference claims against Walter and Wexford.
See 42 U.S.C. § 1983. He asserted that Walter denied him medical care by refusing to
take him to the healthcare unit during the lockdown, and that Wexford had an
unconstitutional policy during lockdowns of denying healthcare to inmates.

        During discovery, Wexford sought a protective order over its policies regarding
inmate medical care. Wexford argued that disclosure of the documents could encourage
baseless litigation by nonparty inmates and reveal trade secrets to competitors. The
court granted Wexford’s motion, permitting Knox to review but not retain copies of the
documents. The court denied Knox’s later request for reconsideration: In the court’s
view, the relatively short length of Wexford’s documents meant that Knox would not be
prejudiced by the time restrictions set for his review. Knox also moved for the
recruitment of counsel. The court denied this request too, concluding that Knox
appeared capable of proceeding pro se based on his ability to present logical and
effective arguments.
No. 20-3344                                                                          Page 3

        The district court ultimately entered summary judgment for Walter and
Wexford. With regard to Walter, the court concluded that Knox failed to present
evidence from which a jury could find that she ignored his needs, considering that she
ordered him ibuprofen and referred him to see a doctor. As for Wexford, the court
concluded that there was no evidence that the company had an unconstitutional policy,
let alone one that was a moving force behind any constitutional violation. See Monell v.
Dept. of Soc. Servs., 436 U.S. 658 (1978).

       On appeal, Knox first challenges the summary judgment for Walter, arguing that
the court improperly discounted his testimony that she refused to transfer him to the
healthcare unit despite his serious medical condition. But as the court explained, no
reasonable jury could find that she consciously disregarded a serious risk to Knox’s
health. Johnson v. Dominguez, 5 F.4th 818, 824–25 (7th Cir. 2021). The record shows that
Walter, upon evaluating Knox and noting his pain, ordered ibuprofen for him and
returned four days later to check on him, at which point she referred him for a blood-
pressure evaluation.

       Knox next challenges the summary judgment for Wexford, contending that the
court ignored evidence that Wexford had an unconstitutional policy of prohibiting
medical care for inmates during lockdown. In support, he points to his doctor’s
statement that inmates were not permitted to go to the healthcare unit during
lockdown. But the district court rightly concluded that Knox produced no evidence that
Wexford maintained an official policy, practice, or custom that caused a constitutional
violation. Monell, 436 U.S. at 690–91; Whiting v. Wexford Health Sources, Inc., 839 F.3d 658,
664 (7th Cir. 2016). The record reflects that facility operations and security fall within
the control of the Illinois Department of Corrections, not Wexford. Further, it is
undisputed that the lockdown policy was not absolute: Wexford presented evidence
that, had there been a medical emergency, Knox could have been taken to the healthcare
unit. And Knox presented no evidence that any Wexford employee violated the Eighth
Amendment. (Walter is employed by the Illinois Department of Corrections, not
Wexford.) See Gaston v. Ghosh, 920 F.3d 493, 496–97 (7th Cir. 2019).

       Knox also disagrees with the district court’s reasons to leave in place the
protective order that applied to Wexford’s internal policy documents. But the court’s
ruling reflects an appropriate exercise of its discretion. Knox gave the court no
“compelling reason” to reconsider its issuance of a protective order, Santamarina v.
Sears, Roebuck & Co., 466 F.3d 570, 572 (7th Cir. 2006), especially after Wexford had
No. 20-3344                                                                       Page 4

articulated the burdens and expense it would face if the documents were made public.
See Fed. R. Civ. P. 26(c)(1).

       Finally, Knox challenges the district court’s denial of his request for recruited
counsel. He argues he needed a lawyer to help him articulate persuasive arguments
about Wexford’s policies, given the limitations imposed on his preparation as a result of
the court’s protective order. But the court acted within its discretion to deny Knox’s
request. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc). The court
appropriately determined that Knox appeared competent to litigate his claims on his
own, as demonstrated by the quality of his pleadings and discovery filings and the
straightforward nature of his claims.

                                                                             AFFIRMED